By the Court, Beardsley, J.
In practice, no notice of trial or inquest is ever served on the judge, nor is such notice necessary. The charges for these services should therefore be disallowed.
The fee bill allows three dollars for a copy of the pleadings to be used by the court upon the trial, but no more than one copy can be taxed in the same cause; (Laws of 1840, p. 328;) and the like sum is allowed for drawing brief for the trial and copies thereof. (Id. p. 330.) These papers are prepared for the trial, and may be used on that occasion whenever it shall occur. They are as well adapted to a subsequent circuit as to the one for which the cause is first noticed. The costs to be paid on putting off a trial are for services which must be repeated, and for which the plaintiff might not be paid at all if they were left to abide the event.(a) The charges for brief and copy pleadings are not of this description, and must be disallowed.
Motion granted.

 See Morrell v. Gould, (5 Hill, 553.)